Exhibit 10.39

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 10th day of October, 2006 by and among Senesco Technologies, Inc., a
Delaware corporation (the “Company”), and the “Purchasers” named in that certain
Securities Purchase Agreement by and among the Company and the Purchasers, dated
as of even date herewith (the “Purchase Agreement”).

The parties hereby agree as follows:

1.             CERTAIN DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

“Purchasers” shall mean the Purchasers identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Purchaser who is a subsequent
holder of any Warrants or Registrable Securities.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Shares, (ii) the Warrant Shares and
(iii) any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale by the
Purchasers pursuant to Rule 144.

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.


--------------------------------------------------------------------------------




“SEC” means the U.S. Securities and Exchange Commission.

“Shares” means the shares of Common Stock issued to the Purchasers pursuant to
the Purchase Agreement.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Warrants” means, the warrants to purchase shares of Common Stock issued to the
Purchasers pursuant to the Purchase Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

2.             REGISTRATION.

(a)           Registration Statements.  (i) Promptly following the Closing Date
(as defined in the Purchase Agreement) but no later than thirty (30) days after
the Closing Date (the “Filing Deadline”), the Company shall prepare and file
with the SEC a Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
subject to the Required Purchasers’ consent), covering the resale of the
Registrable Securities.  Such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A, subject to any SEC comments.  Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities.  Except for certain shares of Common Stock for the Stanford Group
Company and its Affiliates, such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Purchasers.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Purchasers and their legal counsel prior to its filing or
other submission.

(ii) If a Registration Statement covering all of the Registrable Securities is
not filed with the SEC within thirty (30) Business Days of the Closing Date, the
Company will make pro rata payments to each Purchaser, as liquidated damages and
not as a penalty, in an amount equal to 1.0% of the aggregate amount invested by
such Purchaser for each 30 day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been filed
for which no Registration Statement is filed.  Such payments shall constitute
the Purchasers’ exclusive monetary remedy for such events, but shall not affect
the right of the Purchasers to seek injunctive relief.  Such payments shall be
made to each Purchaser in cash.

(b)           Expenses.  The Company will pay all expenses associated with
registration, including filing and printing fees, the Company’s legal counsel
and accounting fees

2


--------------------------------------------------------------------------------




and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees.

(c)           Effectiveness.

(i)            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable.  The Company
shall notify the Purchasers by facsimile or electronic mail as promptly as
practicable, and in any event, within twenty-four (24) hours, after any
Registration Statement is declared effective and shall promptly thereafter
provide the Purchasers with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered
thereby.  If (A)(x) a Registration Statement covering the Registrable Securities
is not declared effective by the SEC prior to the earlier of (i) five (5)
Business Days after the SEC shall have informed the Company that no review of
the Registration Statement will be made or that the SEC has no further comments
on the Registration Statement or (ii) the 120th day after the Closing Date, or
(y) a Registration Statement covering the Registrable Securities is not declared
effective by the SEC within one hundred twenty (120) days following the time
such Registration Statement was required to be filed pursuant to Section
2(a)(iii) or (B) after a Registration Statement has been declared effective by
the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding the inability of
any Purchaser to sell the Registrable Securities covered thereby due to market
conditions and except as excused pursuant to subparagraph (ii) below, then the
Company will make pro rata payments to each Purchaser, as liquidated damages and
not as a penalty, in an amount equal to 2.0% of the aggregate amount invested by
such Investor for the first thirty (30) day period, and an amount equal to 1.0%
of the aggregate amount invested by such Investor for each subsequent thirty
(30) day period or pro rata for any portion thereof following the date by which
such Registration Statement should have been effective (the “Blackout Period”). 
Such payments shall constitute the Purchasers’ exclusive monetary remedy for
such events, but shall not affect the right of the Purchasers to seek injunctive
relief.  The amounts payable as liquidated damages pursuant to this paragraph
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period.  Such payments shall be made to each Purchaser in cash.

(ii)           For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Purchasers in writing of the existence of (but in no
event, without the prior written consent of an Purchaser, shall the Company
disclose to such Purchaser any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

3


--------------------------------------------------------------------------------




(iii)  Notwithstanding anything herein to the contrary, in no event will the
Company be obligated to make payments to any Purchaser under Section 2(a)(ii) or
Section 2(c)(i) in excess of 10% of the aggregate amount invested by such
Purchaser.

(b)           Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the holders of
at least a majority of the Registrable Securities and (ii) undertake to register
the Registrable Securities on Form S-3 as soon as such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

3.             COMPANY OBLIGATIONS.  THE COMPANY WILL USE COMMERCIALLY
REASONABLE EFFORTS TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN
ACCORDANCE WITH THE TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS
EXPEDITIOUSLY AS POSSIBLE:

(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold pursuant to Rule 144(k), or (iii) five
years from the date hereof (the “Effectiveness Period”) and advise the
Purchasers in writing when the Effectiveness Period has expired;

(b)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c)           provide copies to and permit counsel designated by the Purchasers
to review the Registration Statement and all amendments and supplements thereto
no fewer than seven (7) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

(d)           furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Purchaser may reasonably request in order to facilitate
the

4


--------------------------------------------------------------------------------




disposition of the Registrable Securities owned by such Purchaser that are
covered by the related Registration Statement;

(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

(f)            prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

(h)           immediately notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(i)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Purchasers in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the 1933 Act, including Rule
158 promulgated thereunder (for the purpose of

5


--------------------------------------------------------------------------------




this subsection 3(i), “Availability Date” means the 45th day following the end
of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).

(j)            With a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:  (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Purchaser upon request, as long as such Purchaser owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

4.             DUE DILIGENCE REVIEW; INFORMATION.  THE COMPANY SHALL MAKE
AVAILABLE, DURING NORMAL BUSINESS HOURS, FOR INSPECTION AND REVIEW BY THE
PURCHASERS, ADVISORS TO AND REPRESENTATIVES OF THE PURCHASERS (WHO MAY OR MAY
NOT BE AFFILIATED WITH THE PURCHASERS AND WHO ARE REASONABLY ACCEPTABLE TO THE
COMPANY), ALL FINANCIAL AND OTHER RECORDS, ALL REPORTS FILED BY THE COMPANY
PURSUANT TO THE 1934 ACT AND OTHER FILINGS WITH THE SEC, AND ALL OTHER CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY AS MAY BE REASONABLY NECESSARY FOR THE
PURPOSE OF SUCH REVIEW, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES, WITHIN A REASONABLE TIME PERIOD, TO SUPPLY ALL SUCH INFORMATION
REASONABLY REQUESTED BY THE PURCHASERS OR ANY SUCH REPRESENTATIVE, ADVISOR OR
UNDERWRITER IN CONNECTION WITH SUCH REGISTRATION STATEMENT (INCLUDING, WITHOUT
LIMITATION, IN RESPONSE TO ALL QUESTIONS AND OTHER INQUIRIES REASONABLY MADE OR
SUBMITTED BY ANY OF THEM), PRIOR TO AND FROM TIME TO TIME AFTER THE FILING AND
EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR THE SOLE PURPOSE OF ENABLING THE
PURCHASERS AND SUCH REPRESENTATIVES, ADVISORS AND UNDERWRITERS AND THEIR
RESPECTIVE ACCOUNTANTS AND ATTORNEYS TO CONDUCT INITIAL AND ONGOING DUE
DILIGENCE WITH RESPECT TO THE COMPANY AND THE ACCURACY OF SUCH REGISTRATION
STATEMENT.

The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Purchaser wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

6


--------------------------------------------------------------------------------




5.             OBLIGATIONS OF THE PURCHASERS.

(a)           Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement.  An Purchaser shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in the Registration
Statement.

(b)           Each Purchaser, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Purchaser receipt of the supplemented or amended prospectus filed with
the SEC and until and related post-effective amendment is declared effective by
the SEC.

6.             INDEMNIFICATION.

(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act and the 1934
Act applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration; (v) any material
violation of this Agreement; or (vi) any failure to register or qualify the
Registrable Securities included in any such Registration in any state where the
Company or its agents has affirmatively undertaken or agreed

7


--------------------------------------------------------------------------------




in writing that the Company will undertake such registration or qualification on
a Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses, including reasonable attorneys’ fees, reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Purchaser or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

(b)           Indemnification by the Purchasers.  Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Purchaser in connection with any claim relating to this
Section 6 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate legal counsel
and to participate in the defense of such claim, but the fees and expenses of
such legal counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its legal counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party

8


--------------------------------------------------------------------------------




will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

7.             MISCELLANEOUS.

(a)           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.

(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be sent (i) to the addresses provided by the
Purchasers on the signature page to the Purchase Agreement or (ii) to 303 George
Street, Suite 420, New Brunswick, New Jersey 08901, Attention:  President for
the Company.

(c)           Assignments and Transfers by Purchasers.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns.  An Purchaser may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by such
Purchaser to such person, provided that such Purchaser complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers, provided, however, that
the Company may assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation,

9


--------------------------------------------------------------------------------




without the prior written consent of the Required Purchasers, after notice duly
given by the Company to each Purchaser.

(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

(f)            Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

(i)            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(j)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable in the case of
agreements made and to be performed entirely within such State, without regard
to principles of conflicts of law, and the parties hereto hereby submit to the
exclusive jurisdiction of the state and federal courts located in the State of
New Jersey.

[Signature page follows]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Company:

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to the Registration Rights Agreement]


--------------------------------------------------------------------------------




The Purchasers:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

· block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

· an exchange distribution in accordance with the rules of the applicable
exchange;

· privately negotiated transactions;

· short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

· through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

· broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

· a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as


--------------------------------------------------------------------------------




selling stockholders under this prospectus.  The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. 
Specifically, the selling stockholders who are registered broker-dealers are
deemed to be “underwriters” within the meaning of the Securities Act. In
addition, selling stockholders who are affiliates of registered broker-dealers
may be deemed to be “underwriters” within the meaning of the Securities Act if
such selling stockholder (i) did not acquire the shares of common stock in the
ordinary course of business or (ii) had any agreement or understanding, directly
or indirectly, with any person to distribute the shares of common stock. In such
event, any commissions received by such broker-dealers or agents and any profit
on the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act, and such selling stockholders
may be subject to certain additional regulations and statutory liabilities under
the Securities Act and Exchange Act. To our knowledge and based upon information
we received from the selling stockholders, (i) each selling stockholder that is
a registered broker-dealer or affiliated with a registered broker-dealer
acquired the shares of common stock in the ordinary course of business,
(ii) such selling stockholder did not have any agreement or understanding,
directly or indirectly, with any person to distribute the shares of common
stock, and (iii) no such selling stockholder received any securities as
underwriting compensation, except for H.C. Wainwright & Co., Inc. as


--------------------------------------------------------------------------------




compensation for acting as the placement agent in connection with the issuance
of our common stock. We are also not aware of any underwriting plan or
agreement, underwriters’ or dealers’ compensation, or passive market making or
stabilizing transactions involving the purchase or distribution of these
securities.

Any discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, a post-effective amendment to the
registration statement that includes this prospectus, or, if appropriate, a
filing pursuant to the Securities Exchange Act of 1934, as amended.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act, or
(3) October 10, 2011.


--------------------------------------------------------------------------------




 

Purchaser

 

 

 

Amount

 

# of Shares

 

# of Warrants

 

 

 

 

 

 

 

 

 

Christopher Forbes

 

$

1,000,000

 

883,002

 

441,501

 

Thomas C. Quick Charitable Foundation

 

300,000

 

264,901

 

132,450

 

Ruedi Stalder

 

105,841

 

93,458

 

46,729

 

Bruce C. Galton

 

75,000

 

66,225

 

33,113

 

John N. Braca

 

11,325

 

10,000

 

5,000

 

David Rector

 

11,325

 

10,000

 

5,000

 

Dhananjaya Dvivedi

 

250,000

 

220,751

 

110,375

 

Otago Partners, LLC

 

166,000

 

146,578

 

73,289

 

Iroquois Master Fund Ltd.

 

150,000

 

132,450

 

66,225

 

Timothy Forbes

 

100,000

 

88,300

 

44,150

 

Michael Berry

 

50,000

 

44,150

 

22,075

 

James E. Currie

 

30,000

 

26,490

 

13,245

 

 

 

$

2,249,491

 

1,986,306

 

993,153

 

 


--------------------------------------------------------------------------------